Exhibit 10.1

FIBROGEN

INCENTIVE COMPENSATION PLAN

Objectives

 

  •   Motivate & reward participants to contribute to and achieve Corporate
Goals

 

  •   Enable the company to attract and retain high quality employees

Eligibility Requirements

All FibroGen employees are eligible to be considered to participate in the Plan,
provided they are on payroll prior to October 1. Anyone hired on October 1 or
after becomes eligible for the following year.

 

  •   An employee must have a work week of a minimum of 20 hours.

 

  •   An employee joining the company during the year prior to October 1, in the
year reviewed, will be eligible on a prorated basis from their start date.

 

  •   Employee must not be on a current Performance Improvement Plan or have had
significant performance issues during the applicable plan year or at the time of
payment date.

 

  •   Only personnel employed and on payroll on the date of bonus payment are
eligible to receive a bonus payment.

Target Bonus Award

A target bonus based on a percentage of annual base salary has been identified
for each employee by employee classification. The actual payout % is based on
the total achievement of all Corporate Goals, to be designed based on Project
and Department goals and objectives and other priorities as may be set by the
Board and/or the Compensation Committee in consultation with management.



--------------------------------------------------------------------------------

Corporate Goals

The bonus payout will be based on achievement across all of the Corporate Goals.
The weighting of the Corporate Goals will be set, and results of achievements
against them, will be measured by the Compensation Committee, to be determined
following consultation with and recommendations from the Chief Executive Officer
(CEO) and other appropriate members of management.

Example of Payout Calculation

Employee with Annual Salary of $80,000 and a bonus target of 5% = $4,000 Cash
Target

 

Salary    Bonus
Target    

Total

Target

Dollar
Amount

     Percent
Achievement
of Corporate
Goals    

Gross

Dollar

Bonus

 

$80,000.00

     5 %    $ 4,000.00         80 %    $ 3,200.00   

Total Cash Payout – Less Applicable Taxes

          $ 3,200.00   

Other Provisions

The CEO may recommend to the Committee an increase or decrease to any individual
bonus based on individual performance, other than for the CEO.

To the extent a bonus is paid under this Plan, the maximum bonus payable to any
individual shall be one hundred fifty percent (150%) of target bonus, and the
minimum bonus payable to any individual shall be fifty percent (50%) of the
Corporate Goal achievement. The Committee shall determine the total bonus pool
payable to all Plan participants, including all adjustments to individual
bonuses.

FibroGen reserves the right to modify, suspend or terminate this Plan at any
time.

The designation of an employee as a participant will not give the employee any
right to be retained in the employ of FibroGen, and the ability of FibroGen to
dismiss or discharge the employee at any time and for any reason is specifically
reserved.

All decisions about eligibility, goals, achievements, bonus payments, and any
provisions of the Plan, including for the avoidance of doubt whether to pay a
bonus under the Plan, are made in the absolute discretion of the Compensation
Committee, and are not subject to appeal, dispute or contest by a participant.